Citation Nr: 1416121	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for left foot dermatophytosis


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in December 2013, when it was remanded for additional development.  On remand, a February 2014 RO rating decision granted service connection for right foot dermatophytosis.  As that decision constituted a full grant of the benefit sought for that issue, it is no longer in appellate status or before the Board.

A review of the record shows that the RO has complied with all remand instructions with respect to the remaining claim on appeal by obtaining a January 2014 VA medical examination and readjudicating the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 12 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

At no time during the appeal period has the Veteran's service-connected dermatophytosis been manifested by dermatitis covering at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total of less than six weeks during the past 12-month period.



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for the Veteran's service-connected left foot dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.102, Part 4, including § 4.7, 4.118, Diagnostic Codes (Codes) 7806 and 7813 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by letter dated in September 2009.  The notice included the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or that, with his authorization, VA would obtain any such records on his behalf.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran was given the opportunity to testify at a Board videoconference hearing in April 2013.  VA has also obtained the Veteran's VA treatment records.  [The Veteran testified at an April 2013 Board videoconference hearing that he receives all of his pertinent treatment through VA.]  

Additionally, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in January 2011 and January 2014.  As the examination reports and medical opinions contain the Veteran's medical history, findings, and opinions with rationales to support the conclusions reached in the opinions, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any other pertinent records for VA to obtain on his behalf.  While the Veteran requested that VA arrange for photographs to be taken of his foot condition, he did not indicate that such photographs would document symptoms not already contemplated by the rating schedule (discussed in more detail below), or that such photographs would serve any benefit other than documenting in graphic form what has already been recorded in medical records, VA examinations, and the Veteran's hearing testimony.  Consequently, the Board finds that such development is not required to decide the claim.  As there is no indication of the existence of additional evidence necessary to substantiate the claim, the Board concludes that VA has complied with the notice and assistance requirements and that the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the Veteran's claims file, and in VA's electronic data storage systems, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service-connected left foot dermatophytosis has been rated by the RO under the provisions of Code 7813.  Under this Code, the disability is to be rated by analogy as disfigurement of the head, face or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806) depending upon the predominant disability.  He is currently assigned a noncompensable rating under Code 7806.  Under Code 7806, a compensable rating is not warranted unless at least 5 percent of the entire body or exposed areas is affected or the disability requires at least intermittent systemic therapy (such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118.

In his September 2009 request for an increased rating for left foot dermatophytosis, the Veteran asserted that his condition had worsened such that he had been prescribed medication to treat the condition.  He described the condition as "a lot of puss [sic] and yellow discharge from the side of my toes."  In a subsequent statement received later that same month, he stated: "I get blisters on both my feet located on the outside of the foot below the ankle extending to the toes.  Both my feet, the large toe has a brown thick nail."

On VA examination in January 2011, the Veteran's medical records were reviewed and his left foot was physically examined.  The examiner documented stable dermatophytosis of the left foot, for which the Veteran was prescribed topical ointment.  The symptoms were described as follows: "As the left foot gets moist, there is the presence of pus, sometimes pain, will have involvement of the toenails and in the intertriginous areas of the toes of both feet."  The medication prescribed was ketoconazole cream and miconazole tincture, neither of which is a corticosteroid or immunosuppressive.  The disability did not affect any exposed areas and affected less than 5 percent of total body area.  The examiner noted onychomycosis in three toenails.  The diagnosis was residuals of dermatophytosis of the left foot.  

In his April 2011 substantive appeal, the Veteran reported that his feet produce pus and pain.  VA treatment records from April 2011 through December 2013 reflect on-going treatment for dermatophytosis through August 2011.  In April 2011, he complained of ongoing fungal infection.  In May 2011, his treatment provider observed "onychomycosis most toenails with moderate thickening and subungal [sic] debris."  The impression was of "tinea pedis with consequent onychomycosis."  The Veteran was prescribed a three-month course of oral terbinafine, which is neither a corticosteroid or immunosuppressive.  No change in condition was observed in June 2011, as he had not begun to take the oral medication.  In July 26, 2011, he asked his treatment provider about treating his fungal infection with steroids.  The treatment provider "explained to him that steroids were not a good treatment for onychomycosis and tinea pedis."  An August 12, 2011, pharmacy note composed prior to a surgical procedure notes that the Veteran was no longer taking an oral antifungal medication.  In November 2011, he complained of urticaria on his neck and shoulder.  That same month, VA dermatology prescribed witch hazel pads, which the Veteran continues to use, but there is no indication in the record as to what the pads were intended to treat. 

VA treatment records show that the Veteran continued to be treated for several serious and on-going conditions from December 2011 through December 2013.  He was hospitalized on several occasions.  However, there are no further indications of treatment for a foot fungus, and on several occasions the Veteran denied any itching or rashes.  

At the April 2013 Board videoconference hearing, the Veteran testified that his toenails are thick, that they are green and yellow, that they are tender and exude pus, that they cause pain when he wears shoes, that they itch, and that they sometimes fall off.  He described exfoliation of dead skin tissue and periodic thin skin.  When asked whether there were extensive lesions, he replied: "Well they're not, you know, I been taking care of all that kind of stuff."  When asked whether there was scarring, he replied that his toes were deformed, but did not confirm scarring.  He described using three types of medication: a topical cream, a topical liquid, and oral terbinafine; he did not describe using systemic therapy.

On VA examination in January 2014, the Veteran's claims file and medical records were reviewed and his feet were physically examined.  The examiner diagnosed dermatophytosis, manifesting as "fungus on all 10 toenails and bottom of feet bilaterally."  She noted that it did not cause any scarring or disfigurement of the head, face, or neck.  She also noted that the Veteran had not had any debilitating episodes or received any type of treatment (medication or procedures) for his dermatophytosis in the past 12 months.  She indicated that the visible skin condition, infection of both feet, affected less than five percent of the total and exposed body areas.  

The Board finds that, throughout the period on appeal, there is no evidence of that the Veteran's bilateral dermatophytosis affected 5 percent of his entire body or of the exposed areas such that a higher rating under Code 7806 would be warranted.  The January 2011 and January 2014 VA examinations both note that less that 5 percent of the total body/exposed areas were affected.  VA treatment records are consistent with the examiners' findings.  Additionally, the Veteran has not reported that a greater percentage of his body was affected.  

The Board also finds that there is no evidence that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the period on appeal.  VA treatment records, the VA examinations, and the Veteran's April 2013 hearing testimony indicate that he has been treated for his dermatophytosis with antifungal cream, lotion, and (non-steroidal) oral medication.  In fact, his VA treatment provider explained to him that steroids were not an appropriate treatment for his disability.  The only worsening of his condition that the Veteran described in his request for an increased rating was the need to use anti-fungal medication, which is not sufficient to support a compensable rating for his left foot dermatophytosis.  

The Board has considered whether the Veteran would be entitled to a compensable rating if rated by analogy to another Code cited in Code 7813.  As the service-connected disability affects the Veteran's feet, Code 7800 is inapplicable.  With respect to the Codes associated with scarring, the evidence of record does not indicate scarring; although the Veteran stated during the April 2013 hearing that he considered his toes to be disfigured as a result of his disability, he did not indicate that they were scarred.  Furthermore, the January 2014 VA examiner opined that the Veteran had no pertinent physical, complications, conditions, signs, or symptoms other than those already noted; the Board finds that if scarring were present, it would be reasonable for the VA examiner to have noted such on examination.

Code 7813 instructs that the disability is to be rated on "the predominant disability."  The predominant disability is described in the medical evidence as a fungal infection or rash.  According to the medical evidence of record, the condition does not always affect the same areas of the foot.  (See, e.g., January 2011 VA examination, noting involvement of the intertriginous areas of the toes, and January 2014 VA examination, noting involvement of toenails and the soles of the feet.)  As the affected areas are not static, and no scarring is noted in the record, the Board finds that the disability is more consistent with dermatitis than with scarring.  The Veteran is properly rated by analogy to Code 7806.  

The Board has also considered the Veteran's contention that his dermatitis is exfoliating; however, as the Veteran has not been treated with systemic, PUVA, UVB, or electron beam therapy, he would not be entitled to a compensable rating under Code 7817.  Likewise, the Veteran has not received the systemic therapy necessary for a compensable rating under codes 7815 and 7816.  

The Board acknowledges the Veteran's testimony that his left foot dermatophytosis is more severe that the current evaluation suggests.  However, the record does not establish that the rating criteria are inadequate for rating his dermatophytosis such that an extraschedular rating is warranted.  Dermatophytosis encompasses both onychomycosis and tinea pedis, the conditions diagnosed in VA treatment records and examinations (see Dorland's Illustrated Medical Dictionary 498 (32d ed. 2012)).  Onychomycosis is a "fungal infection of the toenails . . . [including] infection beneath the nail plate."  Id. at 1322.  Tinea pedis encompasses "intensely pruritic lesions varying from mild, chronic, and scaling to acute, exfoliative, pustular, and bullose."  Id. at 1930.  Thus, the Board finds that the symptoms described by the Veteran and documented in the medical record, to include itching, scaling skin, infection, and blisters (and the pain that would inevitably result from such symptoms) are contemplated by the schedular rating assigned.  Thun v. Peake, 2 Vet. App. 111 (2008).  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's dermatophytosis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition and has not alleged that his condition affects his employment.  Also, the January 2014 VA examiner opined that the Veteran's skin disability had no impact on his ability to work.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.
 
Finally, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected left foot dermatophytosis has rendered him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, consideration of a total rating for compensation based on individual unemployability is not before the Board. 

The Board concludes that the preponderance of the evidence is against entitlement to a compensable rating for left foot dermatophytosis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to a compensable rating for left foot dermatophytosis is not warranted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


